Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

LEO CITY

       Plaintiff,

v.

RELIANCE STANDARD LIFE INSURANCE COMPANY; and MATRIX ABSENCE
MANAGEMENT, INC.

       Defendants.


                                         COMPLAINT


       COMES NOW the Plaintiff, Leo City, by and through undersigned counsel, Thomas A.

Bulger, Esq., of Silvern & Bulger, P.C., and respectfully submits this Complaint against the

above-named Defendant.

                                            PARTIES

       1.      Plaintiff, Leo City, is a natural person and citizen of the State of Colorado, who

resides in Aurora, with a current mailing address of 1919 South Hannibal Street, Unit F, Aurora,

Colorado 80013.

       2.      Defendant, the Reliance Standard Life Insurance Company, d/b/a First Reliance

Standard Life Insurance Company (“Reliance”), is a corporation and/or similar business entity

which regularly conducts business in the State of Colorado, including but not limited to the

advertisement, sale, processing and adjustment of group disability insurance claims. The
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 2 of 8




Defendant’s registered agent for service of process is the Colorado Division of Insurance, 1560

Broadway, Denver, Colorado 80202.

       3.      Defendant, Matrix Absence Management, Inc. (“Matrix”), is a corporation and/or

similar business entity which regularly conducts business in the State of Colorado, including but

not limited to the processing and adjustment of group disability insurance claims. The

Defendant’s registered agent for service of process is the C T Corporation System, 7700 East

Arapahoe Road, Suite 220, Centennial, Colorado 80112-1268.



                                 JURISDICTION AND VENUE

       4.      At all pertinent times, Defendants administered and/or insured an employee

benefit plan which provides long-term disability (“LTD”) and other insurance benefits to

employees of Breakthru Beverage Group, LLC, a distribution company (“BBG”). Upon

information and belief, the Plan is subject to the provisions of the Employee Retirement Income

Security Act of 1974, 29 U.S.C. §1101, et seq. (“ERISA”). Upon further information and belief,

the Plan has delegated to Defendants its obligation to make all benefit decisions at issue in this

claim, and Defendant Reliance also acts as the Plan’s insurer.

       5.      At all pertinent times, Plaintiff was a full-time employee of BBG and was a

“participant” in or “beneficiary” of the Plan within the meaning of ERISA.

       6.      Thus, and at all pertinent times, and by virtue of said employment, Plaintiff was

covered by the provisions of the Plan, including coverage for LTD benefits subject to the terms

and conditions of the policy issued by Defendants to BBG.

       7.      At all pertinent times, Defendant Reliance insured the BBG benefit plan.


                                                 2
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 3 of 8




       8.      At all pertinent times, Defendant Matrix adjusted claims on behalf of Defendant

Reliance.

                                 JURISDICTION AND VENUE

       9.      This matter is authorized and instituted pursuant to 28 U.S.C. §1331, to address

violations of Plaintiff’s rights protected by Federal law, including his rights under ERISA and

the subject ERISA Plan/policy, pursuant to 29 U.S.C. §1132, ERISA §503.

       10.     Pursuant to 28 U.S.C. §1391, and/or Federal law, venue is proper in this Court

wherein Plaintiff resides, and wherein Defendants regularly conduct business and wherein (at

least part) of the wrongful conduct alleged herein occurred.

                                 STATEMENT OF THE FACTS

       11.     At all pertinent times, Plaintiff was employed by BBG as a beverage truck

delivery driver, which is a position that required very heavy lifting (over 100lbs), as well as

significant walking, climbing, carrying, pushing and pulling. The position therefore requires

strenuous physical activity.

       12.     In or around 2018, Plaintiff was diagnosed with various injuries including but not

limited to an abdominal wall contusion and hernia, and significant sprain/strain injuries to his

lower back, resulting in chronic pain, limitations and restrictions.

       13.     Eventually, Plaintiff was unable to continue working on a regular and full-time

basis, as of October 16, 2018.

       14.     These issues prohibit Plaintiff from continuing to perform the requirements of his

job at BBG (or any other similar occupation) on a regular, full-time and consistent basis, as of

October 16, 2018.


                                                  3
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 4 of 8




       15.     Plaintiff’s position requires the ability to work on a full-time basis, including but

not limited to the ability to perform the tasks referred to above on a consistent basis. This

includes, but is not limited to, the ability to perform (very) heavy lifting.

       16.     As the aforementioned conditions prevented him from working on a full-time and

regular basis, and from otherwise performing the other material requirements of his own

occupation, Plaintiff applied to his employer for short-term disability benefits, which were

approved, and paid in full.

       17.     Thereafter, Plaintiff applied for LTD benefits with the effective disability date of

October 16, 2018.

       18.     As pertinent here, the Plan provides for LTD if, due to sickness or injury, the

employee is disabled from his own occupation during the Plan’s own occupation period of 24

months (and thereafter if disabled from any other reasonable occupation).

       19.     At all pertinent times Plaintiff:

               a.      Suffered from a sickness/illness; and

               b.      Was unable to perform the essential duties of his own occupation (due to

                       said sickness.

       20.     Initially, Defendants denied Plaintiff’s claim for LTD benefits, which was

overturned following an appeal by Plaintiff.

       21.     Thereafter, and on or about July 19, 2019, Defendants terminated benefits again,

again arguing Plaintiff was no longer disabled as defined by the Plan.

       22.     Thereafter, Plaintiff (again) timely submitted the various appeals required by the

Plan document and requested a review of his claim. Plaintiff provided additional medical


                                                   4
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 5 of 8




documentation and other information in support of his claim, including additional letters of

support and/or medical records from his treating physician and/or others.

        23.     Plaintiff also included additional information with his appeals, including medical

records demonstrating the nature and extent of his ongoing disability and including supporting

statements from his physician.

        24.     Defendants refused to alter their position and issued its final denial of Plaintiff’s

claim on or about March 21, 2021.

        25.     Defendants’ determination is against the weight of medical evidence, including

but not limited to the opinions of Plaintiff’s physicians and/or healthcare providers, and/or

medical restrictions on Plaintiff’s activities.

        26.     Defendants’ determination was otherwise erroneous, and/or arbitrary and

capricious in that Defendants failed to consider all pertinent medical and/or other evidence

indicating that Plaintiff’s medical condition prevents him from engaging in his own or any other

general occupation.

        27.     Defendants have unreasonably refused to pay LTD benefits to Plaintiff, despite

additional documents and other evidence submitted by Plaintiff, subsequent to Defendants’

denial of benefits.

        28.     Plaintiff has exhausted all Administrative Appeals provided by the Plan, and this

action is timely filed.

        29.     Plaintiff has been damaged by Defendants’ wrongful conduct, including that he

has lost needed LTD benefits.




                                                   5
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 6 of 8




                            CLAIM FOR RELIEF:
             VIOLATION OF ERISA, WRONGFUL DENIAL OF BENEFITS
                         PLAINTIFF V. DEFENDANTS


       30.     At all pertinent times, Plaintiff was covered by the Plan, which included coverage

for LTD benefits, as set forth above.

       31.     At all pertinent times, Defendants were claim fiduciaries, fiduciaries and/or

administrators of the Plan, and/or claim administrators, within the meaning of ERISA.

       32.     Defendants were otherwise delegated the authority to administer claims for LTD

benefits by the Plan.

       33.     At all pertinent times, Plaintiff met the criteria for LTD under the Plan including

that he was unable to perform the functions of his own occupation and provided reasonable

documentation (medical or otherwise) of that fact.

       34.     Defendants have improperly, erroneously, arbitrarily and/or capriciously denied

Plaintiff benefits due and owing under the Plan.

       35.     Defendants’ wrongful conduct includes, but is not limited to:

               A.       Failing to consider all pertinent medical information, including but not

               limited to the opinions of Plaintiff’s treating physicians and/or healthcare

               providers;

               B.       Failing to provide an adequate review and appeal;

               C.       Failing to act in Plaintiff’s best interests;

               D.       Failing to consider credible evidence of functional impairments and/or

                        pain;

               E.       Failing to reasonably interpret and apply the terms of the Plan;

                                                    6
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 7 of 8




               F.      Failing to conduct a reasonable investigation; and/or

               G.      Otherwise failing to reasonably and properly interpret and implement all

                       Plan provisions.

       36.     As a matter of law, Defendants have an inherent conflict of interest in this matter

as claims administrator and guarantor.

       37.     Defendants’ wrongful conduct has caused injuries and damages to the Plaintiff,

including lost LTD benefits.

                                            DAMAGES

       38.     The Defendants’ above-alleged wrongful conduct caused injuries and damages to

the Plaintiff, including but not limited to: Past and future economic damages, including but not

limited to loss of LTD benefits. Plaintiff has also incurred attorney’s fees and costs as a result of

Defendants’ conduct.

       WHEREFORE, Plaintiff requests judgment and damages against Defendants and/or the

Plan as follows:

               A.      A declaratory judgment that Defendants have violated Plaintiff’s rights

                       under ERISA;

               B.      An injunction and/or other appropriate equitable other relief as permitted

                       by ERISA, including but not limited to §502(a)(1)(b) ordering Defendants

                       to make Plaintiff whole and/or to return them to the position Plaintiff

                       would have obtained in the absence of Defendants’ wrongful conduct;

               C.      Retroactive reinstatement LTD and/or any other associated benefits, and

                       payment of all back due benefits pursuant to ERISA §502(a)(1)(b), as well


                                                  7
Case 1:21-cv-01189-DDD Document 1 Filed 04/30/21 USDC Colorado Page 8 of 8




                       as an order, requiring Defendants to process Plaintiff’s claim for future

                       LTD disability benefits.

              D.       Reasonable attorneys’ fees and costs, including but not limited to witness

                       fees, as provided in ERISA §502(G)(1), 29 U.S.C. §1132(g)(a) and/or

                       other applicable case law;

              E.       Interest on any awards at the highest rate allowed by law as provided in

                       ERISA §502(G)(1), 29 U.S.C. §1132(g)(1); and

              F.       Such other and further relief as this Court deems just and appropriate.

       Dated this 30th day of April, 2021.

                                                      SILVERN & BULGER, P.C.

                                                      s/Thomas A. Bulger, Esq.
                                                      ____________________________________
                                                      Thomas A. Bulger, Esq.
                                                      Counsel for Plaintiff
                                                      4800 Wadsworth Boulevard, Suite 307
                                                      Wheat Ridge, Colorado 80033
                                                      (3030 292-0044
                                                      Facsimile (303) 292-1466
                                                      Email: counsel@silvernbulger.com

Plaintiff’s address:

1919 South Hannibal Street, Unit F
Aurora, Colorado 80013




                                                  8
